Title: To George Washington from Samuel Holden Parsons, 20 November 1780
From: Parsons, Samuel Holden
To: Washington, George


                        

                            
                            Dear General
                            Reading 20th Novr 1780
                        
                        Your Favor of the 16th I receiv’d yesterday and should have returnd to the Army very soon, but I have a
                            return of the Ague & Fever to Day too violently to admit my entertaining any Thoughts of doing Duty in my present State - I
                            shall as soon as my Health is confirmd immediately return to Camp. I am with Respect & Esteem yr Excellency’s
                            Obedt Servt
                        
                            Sam H. Parsons
                        
                    